Celebrezze, C. J.
Local Rule 22 of the Eighth Appellate District provides, in relevant part:
“(B) A party filing a notice of appeal or cross-appeal must, within 10 days of the date of filing, serve on all other parties and file with the Clerk of the Court of Appeals a ‘Civil Appeal Statement’ in the form specified in section (C). Filing requirements for all documents (praecipe, record, brief) are not suspended by this requirement.
a * * *
“(E) If a party or counsel for a party fails to comply with this rule, the Court of Appeals may impose sanctions, which may include dismissal of the review proceeding as provided in Local Rule 13.”
Appellants contend that Local Rule 22 violates Section 5, Article IV, and Section 2, Article I, of the Ohio Constitution.
Section 5 of Article IV provides in relevant part:
“Courts may adopt additional rules concerning local practice in their respective courts which are not inconsistent with the rules promulgated by the supreme court. The supreme court may make rules to require uniform record keeping for all courts of the state, and shall make rules governing the admission to the practice of law and discipline of persons so admitted.”
Section 2 of Article I provides:
“All political power is inherent in the people. Government is instituted for their equal protection and benefit, and they have the right to alter, reform, or abolish the same, whenever they may deem it necessary; and no special privileges or immunities shall ever be granted, that may not be altered, revoked, or repealed by the general assembly.”
We find that Local Rule 22 is both a valid exercise of the Eighth Appellate District’s rule-making power and an innovative attempt to expedite the flow of cases in the busiest Appellate District in Ohio.2
It is plainly evident that Local Rule 22 is not inconsistent with the Ohio Rules of Appellate Procedure. Local Rule 22 *64simply requires the additional, not contradictory, step of filing a Civil Appeal Statement. As such, we construe Local Rule 22 to be a reasonable, supplementary rule of local practice, not inconsistent with the Appellate Rules promulgated by this court. See Walters v. Griffith (1974), 38 Ohio St. 2d 132; Cassidy v. Glossip (1967), 12 Ohio St. 2d 17.
Any evaluation of the validity of Local Rule 22 must take into account the purpose it is designed to serve. In this case, we find that the Civil Appeal Statement not only serves as the cornerstone of the pre-argument settlement conference, but also is effectively employed by the Eighth Appellate District for internal screening and docket control procedures. The lower courts in this state should be encouraged to exercise administrative discretion in deciding how, in light of internal organizational and caseload considerations, they may best proceed to expedite the orderly flow of their dockets.
We also find appellants’ equal protection arguments untenable. Initially, we are compelled to point out that all litigants who fail to file a Civil Appeal Statement receive identical treatment — automatic dismissal of their appeal.
Secondly, since Local Rule 22 neither creates a suspect classification nor infringes upon a fundamental right, only the rational basis test applies. Massachusetts Bd. of Retirement v. Murgia (1976), 427 U. S. 307; Dandridge v. Williams (1970), 397 U. S. 471; County Commissioners’ Assn. v. Pub. Util. Comm. (1980), 63 Ohio St. 2d 243, 246; Holloway v. Brown (1980), 62 Ohio St. 2d 65, 75. The rational basis test is met in the instant case since, as previously indicated, Local Rule 22 is a rational technique of judicial management designed to improve judicial efficiency.
Similarly, there is no merit in appellants’ contention that the “good cause” exception of Local Rule 133 was unequally applied. Each request to reinstate an appeal which was dismissed automatically has unique, distinguishing features and competing equities, thus justifying different results in *65cases that appear, on a superficial level, to be similar. In the case sub judice, the Court of Appeals decided that appellants failed to demonstrate good cause. Since we find that the Court of Appeals did not abuse its discretion in failing to reinstate appellants’ case, it is appropriate for this court to defer to the appellate court’s determination that good cause was not shown.
As previously stated in Drake v. Bucher (1966), 5 Ohio St. 2d 37, 39-40:
“There is no excuse for the failure of any member of the bar to understand or to comply with the rules of this court. They are promulgated so that causes coming before the court will be presented in a clear and logical manner, and any litigant availing himself of the jurisdiction of the court is subjected thereto. Not to be minimized is the necessity of compliance as an accommodation to the correct dispatch of the court’s business.”
Although our observations in Drake, supra, pertained to compliance with our own Rules of Practice, the sentiments expressed therein are equally applicable to Local Rules.
While the sanction of dismissal is an extreme measure, not to be indiscriminately applied, the line must be drawn so that Local Rules continue to be respected and the threat of sanctions continues to be an effective deterrent to the rampant disregard of those rules.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

P. Brown, Sweeney and Locher, JJ., concur.
W. Brown, Holmes and Dowd, JJ., dissent.

 In 1979, the Eighth Appellate District had an overall caseload of 2,948 cases pending and filed. See Ohio Courts Summary: 1979 (Twentieth Summary Edition), Office of the Administrative Director, The Supreme Court of Ohio, at page 13.


 Local Rule 13 provides, in relevant part:
“(C) Appeals that have been automatically dismissed for failure of the appellant to timely file a motion for extension of time, and/or the failure of the appellant to timely file the record, and/or assignments of error and brief, or for failure to comply with Local Rule 22 or Local Rule 23, will be reinstated only for good cause shown.”